Citation Nr: 0611624	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  01-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability resulting from service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to January 
1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2000 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran and his wife testified at a September 2001 
hearing before an RO hearing office.  A transcript of this 
hearing is associated with the claims folders.  

In May 2004 and December 2005, the Board remanded the issue 
on appeal for further evidentiary development.  The case has 
been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran has established service connection for a 
right knee disability, rated as 60 percent disabling from May 
1982 and a hearing loss disability rated as 20 percent 
disabling from October 1984; 30 percent disabling from 
January 2000; and 40 percent disabling from May 2004.  

2.  The combined disability rating was 60 percent from May 
1982, 70 percent from October 1984, and 80 percent from May 
2004.  

3.  The veteran's service-connected disabilities are not 
sufficient by themselves to preclude him from securing or 
following substantially gainful employment consistent with 
his education and industrial background.  

CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the notice required by the VCAA and the 
implementing regulation was provided in letters dated in 
November 2003, May 2004, and December 2005.  Although the 
originating agency has not specifically requested the veteran 
to submit all pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  
After notice was provided, the veteran was provided ample 
time to submit and identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for a 
TDIU, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final decision 
on this claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that a 
TDIU is not warranted.  Consequently, an effective date for 
such will be not assigned, so the failure to provide notice 
with respect to this element of the claim was no more than 
harmless error.

The record reflects that VA assisted the veteran by obtaining 
service medical records.  In addition, the veteran has been 
afforded examinations addressing the severity of his service-
connected disabilities and their impact on his employability.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
his claim.  The Board is also unaware of any such available 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Analysis

The record reflects that the veteran is 64 years old.  He has 
completed 2 years of high school.  He last worked in 1971 at 
a farm equipment store as a parts manager before leaving due 
to disability and has been in receipt of Social Security 
disability benefits since the early 1970s due to arthritis of 
multiple joints.  Throughout the pendency of this claim, the 
veteran has asserted that he is unemployable due to his 
service connected right knee and hearing loss disabilities.  

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2005).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

The veteran's only service-connected disabilities are the 
residuals of a right knee patellectomy and bilateral hearing 
loss.  However, in addition to his service connected 
disabilities, the veteran has nonservice-connected 
disabilities including diabetes mellitus, arthritis of both 
hands, status post left knee replacement, and a back 
disability.  

His right knee disability has been rated as 60 percent 
disabling from May 1982.  His hearing loss disability has 
been rated as 20 percent disabling from October 1984; 30 
percent disabling from January 2000; and 40 percent disabling 
from May 2004.  The combined evaluation for the service-
connected disabilities was 60 percent from May 1982, 70 
percent from October 1984, and 80 percent from May 2004.  The 
veteran's claim for a TDIU was received in February 2000.  
Therefore, throughout the period of this claim, he has met 
the minimum schedular criteria for a TDIU. 

The evidence shows that the veteran has a significant 
service-connected right knee disability.  In fact, he had a 
patellectomy in the 1980s.  He ambulated with an electric 
wheelchair.  He also has severe hearing loss.  However, after 
a review of the record, the Board concludes that the 
preponderance of the evidence shows that the veteran is not 
unemployable due solely to his service connected 
disabilities.  

The report of an October 2004 VA audiological examination 
indicates that the veteran's hearing loss was by itself not 
likely to preclude the veteran from obtaining employment.  
Likewise, the report of January 2006 audiological examination 
notes that, while the veteran required hearing aids and some 
restrictions may be necessary, the veteran's hearing loss 
would not preclude employment.

With respect to his right knee, after examining the veteran 
in October 2004 and reviewing the veteran's claims folders, a 
VA physician opined that the veteran's right knee disability 
was not sufficient by itself to preclude the veteran from 
gainful employment consistent with his education and 
occupational background.  A similar opinion was rendered by a 
VA physician in January 2006 who noted that the veteran's 
severe osteoarthritis of the right knee combined with his 
hearing loss would not preclude the veteran from obtaining or 
maintaining some form of gainful employment consistent with 
his prior education and occupational background.  While there 
were certainly some forms of ambulatory employment for which 
he would not be well suited, the examiner felt that the 
veteran could successfully still perform the parts manager 
job he left 30 years ago or some other similar form of 
supervisory or managerial work, especially considering the 
existence of the Americans with Disabilities Act.  It was 
further noted that the veteran had other joint abnormalities 
that contributed to the apparent need for his motorized 
wheelchair, but should not preclude him from maintaining many 
forms of gainful employment.  

Despite the veteran's contentions, there is no objective 
medical evidence indicating that he is unemployable solely 
because of his service-connected disabilities.  Accordingly, 
the criteria for establishing TDIU benefits are not met.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. 5107(b) (West 2002).  


ORDER

Entitlement to a total disability rating due to a TDIU is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


